Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 1 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 2 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 3 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 4 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 5 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 6 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 7 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 8 of 9
Case 2:18-bk-13118-EPB   Doc 78 Filed 12/04/18 Entered 12/04/18 16:22:18   Desc
                          Main Document    Page 9 of 9
